Citation Nr: 1140716	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder (claimed as mental stress), to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to February 1956 and from August 7, 1956 to November 2, 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in April 2011.  He submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  In a June 1960 rating decision, the RO denied the Veteran's initial claim for entitlement to service connection for a psychiatric disorder, and the Veteran did not appeal the decision.  

2.  Evidence received since the June 1960 RO decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating it.  



CONCLUSIONS OF LAW

1.  The unappealed June 1960 RO decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen the claim of service connection for a psychiatric disorder (now claimed as mental stress), to include schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In a September 2009 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what was necessary to establish service connection, what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  In a July 2010 letter, after the rating decision on appeal, he was provided notice regarding what was necessary to reopen his previously denied claim (including the reasons for the prior denial), what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  Although complete VCAA notice was not provided until after the initial adjudication, the claim was readjudicated thereafter.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, correspondence, the Veteran's statements, and his personal hearing testimony presented in April 2011.  The Veteran has not identified any outstanding medical reports that would aid his claim.  The Board observes that the Veteran was not afforded a VA examination in conjunction with his claim and an opinion has not been obtained.  However, the Veteran has not presented evidence sufficient to reopen the claim.  Hence, VA's duty to assist provisions have not been triggered and VA is not obligated to provide an examination for the claim.  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2011).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). (2011)  

Certain chronic disabilities, such as schizophrenia, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

If a preexisting disorder is noted upon entry into service, the claimant cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In such a case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2011) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran's initial claim for service connection for a psychiatric disability (claimed as "nervous condition") was denied in a June 1960 rating decision.  The claim was denied based on a finding that the Veteran's psychiatric disorder preexisted his military service and was not aggravated beyond the normal progression of the disability.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records for both periods of active duty, which detailed a long history of psychiatric symptoms and problems from the time the Veteran was a child, including pre-adolescent and adolescent periods in state industrial schools and hospitals.  February 1956 and October 1956 Medical Boards concluded that the Veteran's psychiatric impairment preexisted service and was not aggravated by service, noting that the Veteran had minimal precipating stress during military service.  An April 1960 VA examination report also detailed the Veteran's prior psychiatric and social history and diagnosed schizophrenic reaction, mixed type, in partial remission.  The RO concluded that there were no incidents of undue stress or strain demonstrated during his military service; hence, in view of the long history of pre-service psychotic episodes, it was concluded that aggravation was not shown.  The Veteran was informed of that decision under cover letter dated June 13, 1960.  He did not initiate an appeal.  In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

In July 2009, the Veteran sought to reopen his claim.  He did not submit any medical records.  The additional evidence submitted includes written statements, an award letter from the Social Security Administration, and a sworn statement admitting that he committed identify theft to obtain a new name, social security number, driver's license, and passport.  The Veteran also presented personal hearing testimony before the undersigned Veterans Law Judge at the RO in April 2011.  He testified that he had a normal life prior to entering military service and that his psychiatric symptoms and problems began while he was on active duty.  He also testified that he was given drugs, including Thorazine and Haldol, but that he refused shock therapy.  When he was offered a discharge, he jumped to get out.  

The Board finds the additional documents, statements and testimony of the Veteran associated with the claims file since the June 1960 denial are new, in that they were not previously of record, however, they do not raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has not been received to reopen the claim.  In sum, the additional evidence fails to show that the Veteran's psychiatric disability had its onset in service or was aggravated beyond the normal progression of the disease during either period of active duty.  To be new and material, the evidence must ultimately raise a reasonable possibility of substantiating the claim.  However, the deficiency noted as the basis for the prior final denial remains unestablished.  Hence, the Board concludes that new and material evidence has not been received to reopen the claim.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his request to reopen his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The Veteran's statements relating to his psychiatric history are presumed credible for the purposes of reopening a claim unless they are inherently false or untrue, or beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this regard, the Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran is capable of observing and reporting symptoms before, during, and after service, and can attest to factual matters of which he had first-hand knowledge.  However, he is not competent (i.e., professionally qualified) to offer an opinion.  Moreover, his statements pertaining to his psychiatric history are contrary to the contemporaneous information in the record documented in his service treatment records.  As such, the Veteran has not been shown to be competent, and his statements alone may not be considered new and material evidence sufficient to reopen the Veteran's claim.

For the reasons explained above, the Board finds that new and material evidence has not been received to reopen the claim.  Hence, the claim must be denied.  


ORDER

New and material evidence has not been received and the claim for entitlement to service connection for a psychiatric disorder (now claimed as mental stress), to include schizophrenia, is not reopened.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


